PER CURIAM.
Technical Chemicals and Products, Inc. (TCPI) appeals from a judgment entered upon a jury verdict against it and in favor of Americare Biologicals, Inc. (ABI) for tortious interference with a business relationship. Jack Aronowitz, president and chief executive officer of TCPI, appeals the judgment entered against him individually on a jury verdict in favor of ABI for misappropriation of trade secrets under *176section 688.002(2), Florida Statutes (1993). We affirm the judgment for ABI against TCPI but reverse ABI’s judgment against Aronowitz.
Aronowitz contends that the trial court erred in denying his motion for directed verdict on ABPs claim against him individually for misappropriation of trade secrets. He asserts that the evidence presented was insufficient to subject him to personal liability. Our review of the record leads us to conclude that Aronowitz is correct and his motion should have been granted. See, e.g., Blake v. Munce, 426 So.2d 1175 (Fla. 5th DCA 1983).
AFFIRMED in part and REVERSED in part.
POLEN, FARMER and HAZOURI, JJ., concur.